DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Allowable Subject Matter
Claims 6, 7, 8, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 12/29/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Primak (US 6389448 B1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 9, 10-12, 15, 16, 17, 18, 19 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Subbarayan (US 20160352867 A1) in view of Ganapathi (US 20120131163 A1), further in view of Siddiqui (US 10555145 B1), and further in view of Primak (US 6389448 B1).
Regarding Claim 1, 15, 19

Subbarayan teaches:

A computer implemented method, comprising: receiving a request to change a first connection to a server, wherein the server has a total capacity to process multiple concurrent requests from one or more clients over respective (¶41 ¶48 fig 4, server 4060 having two APIs, API 1 and API2 (server having 2 connections) ¶100-101 the total number of client messages or requests being processed (concurrent connections) by an API (total for a first connection to a server ), API server (total for a single server having a first connection and one or more active connections) or API server cluster (total for multiple server), ¶106 client requests or messages addressed to the target API may be transmitted to one of the remaining operational API servers identified within the API characteristics data definition), 


and wherein each connection is configured with a capacity for communicating concurrent client requests (¶96 a predefined threshold for API accesses per unit time ¶77 limits and/or other firewall conditions specified within the matching API characteristics ¶41-42 routing and/or load balancing of client requests or messages between multiple different APIs (either running on a single server or distributed across multiple servers), as well as between multiple instances of an API (running on a single server or distributed across multiple servers) ¶48 fig 4, server 4060 having two APIs, API 1 and API2 (server having 2 connections) ¶100-101 the total number of client messages or requests being processed (concurrent connections) by an API (total for a first connection to a server ), API server (total for a single server having a first connection and one or more active connections) or API server cluster (total for multiple server), ¶106 client requests or messages addressed to the target API may be transmitted to one of the remaining operational API servers identified within the API characteristics data definition); 

determining the one or more active connections to the server and corresponding current capacities of the one or more active connections (¶96 a predefined threshold for API accesses per unit time ¶77 limits and/or other firewall conditions specified within the matching API characteristics¶41-42 routing and/or load balancing of client requests or messages between multiple different APIs (either running on a single server or distributed across multiple servers), as well as between multiple instances of an API (running on a single server or distributed across multiple servers) ¶48 fig 4, server 4060 having two APIs, API 1 and API2 (server having 2 connections) ¶100-101 the total number of client messages or requests being processed (concurrent connections) by an API (total for a first connection to a server ), API server (total for a single server having a first connection and one or more active connections) or API server cluster (total for multiple server), ¶106 client requests or messages addressed to the target API may be transmitted to one of the remaining operational API servers identified within the API characteristics data definition); and 

Subbarayan does not teach:

determining a new capacity for one or more connections of the first connection and the one or more active connections to the server based on a proportion of a requested capacity in the request, the total capacity, and the current capacities of the one or more active connections comprising: adjusting the current capacity of one or more of the one or more active connections in proportion to the respective current capacity of at least a portion of the one or more active connections.

Ganapathi teaches:

determining a new capacity for one or more connections of the first connection and the one or more active connections to the server based on the total capacity, and the current capacities of the one or more active connections (¶15-19 fig. 1 clients 101A-101N coupled to a server farm 102 that includes servers 103A-103N, via a network 104, server load balancer 105 distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing (one or more connections of the first connection), ¶15 ActiveConnections vector holds the current number of client requests being serviced by each of the servers (one or more connections of the first connection) in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (determining a new capacity for the one more connections of the first connection and the one or more active connections based on the new request from clients) for each scenario where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305(current capacities)) with the variable DesiredVector (total capacity))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan in light of Ganapathi in order to provide a server load balancer 105 that distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such  (Ganapathi ¶19).

Subbarayan-Ganapathi does not teach:

determining a new capacity for one or more connections of the first connection and the one or more active connections to the server based on a proportion of a requested capacity in the request.

the one or more active connections comprising: adjusting the current capacity of one or more of the one or more active connections in proportion to the respective current capacity of at least a portion of the one or more active connections.


Siddiqui teaches:

determining a new capacity for one or more connections of the first connection and the one or more active connections to the server based on a proportion of a requested capacity in the request (col 11 lines 55-65 the execution capacity management system first determines whether the new program execution capacity that would result from the requested modification is within the range of allowed computing node quantities, and optionally may further determine if one or more other criteria are also satisfied, total program execution capacity to the altered new amount,)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan-Ganapathi in light of Siddiqui in for managing execution-related capacity used by 
one or more clients, such as program execution capacity used to execute software programs for one or more users.  In at least some embodiments, the execution-related capacity being managed includes a set or other group of one or more computing nodes that are provided for use in executing one or more software programs on behalf of a user (Siddiqui col 1 lines 45-55).

Subbarayan-Ganapathi-Siddiqui does not teach:

the one or more active connections comprising: adjusting the current capacity of one or more of the one or more active connections in proportion to the respective current capacity of at least a portion of the one or more active connections.



the one or more active connections comprising: adjusting the current capacity of one or more of the one or more active connections in proportion to the respective current capacity of at least a portion of the one or more active connections (col 5 lines 5-30 dynamically adjusts as a function of each server's availability with respect to the overall capacity of the server cluster, about 30% of the connection values falling within that server's sub-range, the sub-range for each server is continuously recalculated such that the size of each server's sub-range is in proportion with that server's availability).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan-Ganapathi-Siddiqui in light of Primak in order for providing a system and technique for balancing or distributing load between the servers in a server cluster (col 2 lines 25-30). 


Regarding Claim 2, 16

Subbarayan-Ganapathi-Siddiqui-Primak teaches:

The method of claim 1.

Subbarayan teaches:

The method of claim 1, wherein determining the new capacity for one or more connections to the server further comprises using an algorithm that provides a fair allocation of the total capacity to each connection based on one or more parameters associated with the respective client connection (¶41-42 routing and/or load balancing (using an algorithm that provides a fair allocation of the total capacity) of client requests or messages between multiple different APIs (either running on a single server or distributed across multiple servers), as well as between multiple instances of an API (running on a single server or distributed across multiple servers)

Regarding Claim 3, 17

Subbarayan-Ganapathi-Siddiqui-Primak teaches:

The method of claim 1.

Subbarayan teaches:

The method of claim 1, wherein the request to change the first connection is a request to add the first connection to the server (¶106 addition of each new 
API (add a first connection to the server) or each new API server would necessitate a corresponding modification of routing and/or load balancing policies within a router or load balancer to ensure that the new API or API server is accounted for in subsequent routing or load balancing routing decisions); and 

Siddiqui teaches:

and wherein the determining the new capacity for one or more connections of the first connection and the one or more active connections to the server is further based on the requested capacity for the first connection (col 11 lines 55-65 the execution capacity management system first determines whether the new program execution capacity that would result from the requested modification is within the range of allowed computing node quantities, and optionally may further determine if one or more other criteria are also satisfied, total program execution capacity to the altered new amount,)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan-Ganapathi in light of Siddiqui in for managing execution-related capacity used by 
one or more clients, such as program execution capacity used to execute software programs for one or more users.  In at least some embodiments, the execution-related capacity being managed includes a set or other group of one or more computing nodes that are provided for use in executing one or more software programs on behalf of a user (Siddiqui col 1 lines 45-55).

Regarding Claim 9, 18
Subbarayan-Ganapathi-Siddiqui-Primak teaches:

The method of claim 1.








The method of claim 1, wherein the request to change the first connection is a request to remove the first connection, and wherein the request identifies the first connection to be removed (col 12 lines 55-65 dynamic modification, col 13 lines 1-20 remove program execution capacity); and 

wherein the determining the new capacity for one or more connections of the first connection and the one or more active connections to the server comprises determining an increased capacity for the one or more of the one or more active connections in proportion to the respective current capacity of at least a portion of the one or more active connections(col 11 lines 55-65 the execution capacity management system first determines whether the new program execution capacity that would result from the requested modification is within the range of allowed computing node quantities, and optionally may further determine if one or more other criteria are also satisfied, total program execution capacity to the altered new amount,)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan-Ganapathi in light of Siddiqui in for managing execution-related capacity used by 
one or more clients, such as program execution capacity used to execute software programs for one or more users.  In at least some embodiments, the execution-related capacity being managed includes a set or other group of one or more computing nodes that are provided for use in executing one or more software programs on behalf of a user (Siddiqui col 1 lines 45-55).


Regarding Claim 10
Subbarayan-Ganapathi-Siddiqui-Primak teaches:

The method of claim 9.

Subbarayan teaches:

The method of claim 9, further comprising: determining an amount of capacity of the server for reallocation to the one or more active connections based on a current capacity of the first connection (¶41 ¶48 fig 4, server 4060 having two APIs, API 1 and API2 (server having 2 connections) ¶100-101 the total number of client messages or requests being processed (concurrent connections) by an API (total for a first connection to a server ), API server (total for a single server having a first connection and one or more active connections) or API server cluster (total for multiple server), ¶106 client requests or messages addressed to the target API may be transmitted to one of the remaining operational API servers identified within the API characteristics data definition),.


Regarding Claim 11
Subbarayan-Ganapathi-Siddiqui-Primak teaches:

The method of claim 10.

Subbarayan teaches:

The method of claim 10, wherein the determining an increased capacity for the one or more of the one or more active connections is further based on the determined amount of capacity of the server for reallocation (¶96 a predefined threshold for API accesses per unit time ¶77 limits and/or other firewall conditions specified within the matching API characteristics¶41-42 routing and/or load balancing of client requests or messages between multiple different APIs (either running on a single server or distributed across multiple servers), as well as between multiple instances of an API (running on a single server or distributed across multiple servers) ¶48 fig 4, server 4060 having two APIs, API 1 and API2 (server having 2 connections) ¶100-101 the total number of client messages or requests being processed (concurrent connections) by an API (total for a first connection to a server ), API server (total for a single server having a first connection and one or more active connections) or API server cluster (total for multiple server), ¶106 client requests or messages addressed to the target API may be transmitted to one of the remaining operational API servers identified within the API characteristics data definition)

Regarding Claim 12
Subbarayan-Ganapathi-Siddiqui-Primak teaches:

The method of claim 11.






The method of claim 11, wherein the determining an increased capacity for the one or more of the one or more active connections is further based on one or more parameters selected from the group consisting of: originally negotiated capacity of the respective connection, originally requested capacity of the respective connection and renegotiation capability of the respective connection (¶96 a predefined threshold for API accesses per unit time ¶77 limits and/or other firewall conditions specified within the matching API characteristics¶41-42 routing and/or load balancing of client requests or messages between multiple different APIs (either running on a single server or distributed across multiple servers), as well as between multiple instances of an API (running on a single server or distributed across multiple servers) ¶48 fig 4, server 4060 having two APIs, API 1 and API2 (server having 2 connections) ¶100-101 the total number of client messages or requests being processed (concurrent connections) by an API (total for a first connection to a server ), API server (total for a single server having a first connection and one or more active connections) or API server cluster (total for multiple server), ¶106 client requests or messages addressed to the target API may be transmitted to one of the remaining operational API servers identified within the API characteristics data definition)


Regarding Claim 20

Subbarayan teaches:

 A computer implemented method, comprising: receiving a request to add a first connection to a server as part of a start-up procedure of the server, wherein the server has a total capacity to process multiple concurrent requests from one or more clients over respective connections (¶41 ¶48 fig 4, server 4060 having two APIs, API 1 and API2 (server having 2 connections) ¶100-101 the total number of client messages or requests being processed (concurrent connections) by an API (total for a first connection to a server ), API server (total for a single server having a first connection and one or more active connections) or API server cluster (total for multiple server), ¶106 client requests or messages addressed to the target API may be transmitted to one of the remaining operational API servers identified within the API characteristics data definition),, and 

wherein connections to the server are configured with a capacity for communicating concurrent client requests (¶96 a predefined threshold for API accesses per unit time ¶77 limits and/or other firewall conditions specified within the matching API characteristics ¶41-42 routing and/or load balancing of client requests or messages between multiple different APIs (either running on a single server or distributed across multiple servers), as well as between multiple instances of an API (running on a single server or distributed across multiple servers) ¶48 fig 4, server 4060 having two APIs, API 1 and API2 (server having 2 connections) ¶100-101 the total number of client messages or requests being processed (concurrent connections) by an API (total for a first connection to a server ), API server (total for a single server having a first connection and one or more active connections) or API server cluster (total for multiple server), ¶106 client requests or messages addressed to the target API may be transmitted to one of the remaining operational API servers identified within the API characteristics data definition); 


receiving one or more requests to add one or more further connections to the server as part of the start-up procedure (¶106 addition of each new 
API (add a first connection to the server) or each new API server would necessitate a corresponding modification of routing and/or load balancing policies within a router or load balancer to ensure that the new API or API server is accounted for in subsequent routing or load balancing routing decisions); 

Subbarayan does not teach:

determining a capacity for the first connection to the server based on the request and the total capacity; 

determining, for each request to add one or more further connections, one or more existing connections to the server and corresponding current capacities for each existing connection, and determining, for each request to add one or more further connections, a new capacity for the one or more further connections and for each existing connection to the server based on a proportion of a requested capacity in the request, the total capacity, and the current capacities of the 

Ganapathi teaches:

determining a capacity for the first connection to the server based on the request and the total capacity (¶15-19 fig. 1 clients 101A-101N coupled to a server farm 102 that includes servers 103A-103N, via a network 104, server load balancer 105 distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing, ¶15 ActiveConnections vector holds the current number of client requests being serviced by each of the servers in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (determining a capacity for the first connection to the server based on the request) for each scenario (for one or more connections) where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305(current capacities)) with the variable DesiredVector (total capacity)),

determining, for each request to add one or more further connections, one or more existing connections to the server and corresponding current capacities for each existing connection, and determining, for each request to add one or morefurther connections, a new capacity for the one or more further connections and for each existing connection to the server based on the request, the total capacity, and the current capacities of the existing connections (¶15-19 ActiveConnections vector holds the current number of client requests being serviced (add one or more further connections) by each of the servers in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (determining a capacity for the first connection to the server based on the request) for each scenario (for one or more connections) where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305 (current capacities)) with the variable DesiredVector (total capacity).

 (Ganapathi ¶19).

Subbarayan-Ganapathi does not teach:

determining, for each request to add one or more further connections, a new capacity for the one or more further connections and for each existing connection to the server based on a proportion of a requested capacity in the request

the current capacities of the existing connections comprising: adjusting the current capacity of one or more of the one or more existing connections in proportion to the respective current capacity of at least a portion of the one or more existing connections.

Siddiqui teaches:

determining, for each request to add one or more further connections, a new capacity for the one or more further connections and for each existing connection to the server based on a proportion of a requested capacity in the request
 (col 11 lines 55-65 the execution capacity management system first determines whether the new program execution capacity that would result from the requested modification is within the range of allowed computing node quantities, and optionally may further determine if one or more other criteria are also satisfied, total program execution capacity to the altered new amount,)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan-Ganapathi in light of Siddiqui in for managing execution-related capacity used by one or more clients, such as program execution capacity used to execute software programs for one or more users.  In at least some embodiments, the execution-related capacity being managed includes a set or other group of one or more computing nodes that are provided for use in executing one or more software programs on behalf of a user (Siddiqui col 1 lines 45-55).


Subbarayan-Ganapathi-Siddiqui does not teach:

the current capacities of the existing connections comprising: adjusting the current capacity of one or more of the one or more existing connections in proportion to the respective current capacity of at least a portion of the one or more existing connections.

Primak teaches:

the current capacities of the existing connections comprising: adjusting the current capacity of one or more of the one or more existing connections in proportion to the respective current capacity of at least a portion of the one or more existing connections (col 5 lines 5-30 dynamically adjusts as a function of each server's availability with respect to the overall capacity of the server cluster, about 30% of the connection values falling within that server's sub-range, the sub-range for each server is continuously recalculated such that the size of each server's sub-range is in proportion with that server's availability).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan-Ganapathi-Siddiqui in light of Primak in order for providing a system and technique for balancing or distributing load between the servers in a server cluster (col 2 lines 25-30). 


Regarding Claim 21

Subbarayan-Ganapathi-Siddiqui-Primak teaches:

The method of claim 20.

Subbarayan teaches:

The method of claim 20, wherein determining the new capacity for the one or more further connections and for each existing connection to the server uses an algorithm that provides a fair allocation of the total capacity to each of the connections based on one or more parameters associated with the respective connection (¶41-42 routing and/or load balancing (using an algorithm that provides a fair allocation of the total capacity) of client requests or messages between multiple different APIs (either running on a single server or distributed across multiple servers), as well as between multiple instances of an API (running on a single server or distributed across multiple servers)

Regarding Claim 22

Subbarayan-Ganapathi-Siddiqui-Primak teaches:

The method of claim 20.

Ganapathi teaches:

The method of claim 20, wherein the determining the new capacity for the one or more further connections and for each existing connection to the server is further based on the requested capacity for the one or more further connections, the total capacity, and the current capacities of the existing connections (¶50 the distribution of client requests matches the expected distribution ¶15-19 fig. 1 clients 101A-101N coupled to a server farm 102 that includes servers 103A-103N, via a network 104, server load balancer 105 distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing, ¶15 ActiveConnections vector holds the current number of client requests being serviced by each of the servers in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (determining a new capacity) for each scenario (for one or more connections) where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305(current capacities)) with the variable DesiredVector (total capacity))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan in light of Ganapathi in order to provide a server load balancer 105 that distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing (i.e., optimize resource utilization, maximize throughput, minimize response time and avoid overload) among servers 103. (Ganapathi ¶19).

s 4, 5, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Subbarayan-Ganapathi-Siddiqui-Primak as applied to claim 1 above, and further in view of Bezoza (US 7164653 B1).

Regarding Claim 4, 

Subbarayan-Ganapathi-Siddiqui-Primak teaches:

The method of claim 1.

Subbarayan-Ganapathi-Siddiqui-Primak does not teach:

The method of claim 3, further comprising: determining a spare capacity of the server based on the total capacity and the current capacities of the one or more active connections; and 

wherein determining the new capacity for one or more connections of the first connection and the one or more active connections to the server further comprises: calculating the new capacity for each of the one or more connections of the first connection and the one or more active connections based on the request and the spare capacity.

Bezoza teaches:

The method of claim 3, further comprising: determining a spare capacity of the server based on the total capacity and the current capacities of the one or more active connections (col 2 lines 25-50 Suppose that the total capacity pool for link 118 is also 48 slots.  Connection 131 would use 12 slots of the total capacity and connection 132 would use 3 slots of the total capacity for a total of 15 slots in a service capacity pool.  Thus, 33 slots in a spare capacity pool would be available on link 118 for new service connections col 7 lines 45-67); and 

wherein determining the new capacity for one or more connections of the first connection and the one or more active connections to the server further comprises: calculating the new capacity for each of the one or more connections of the first connection and the one or more active connections based on the request and the spare capacity (col 2 lines 25-50 Suppose that the total capacity pool for link 118 is also 48 slots.  Connection 131 would use 12 slots of the total capacity and connection 132 would use 3 slots of the total capacity for a total of 15 slots in a service capacity pool.  Thus, 33 slots in a spare capacity pool would be available on link 118 for new service connections col 7 lines 45-67).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan-Ganapathi-Siddiqui-Primak in light of Bezoza in order to provide a method and a system for restoring communications in a network in which a connection setup message is received for a restoration connection in a link of the network, and communication capacity for the restoration connection is allocated from one of a common pool of communication capacity and a pool of pre-allocated communication capacity for future growth (Bezoza col 4 lines 45-60).

Regarding Claim 5 
Subbarayan-Ganapathi-Siddiqui-Primak-Bezoza teaches:

The method of claim 4.

Bezoza teaches:

The method of claim 4, wherein determining the new capacity for one or more connections of the first connection and the one or more active connections to the server further comprises: determining that the spare capacity of the server is sufficient for the first connection (col 2 lines 25-50 Suppose that the total capacity pool for link 118 is also 48 slots.  Connection 131 would use 12 slots of the total capacity and connection 132 would use 3 slots of the total capacity for a total of 15 slots in a service capacity pool.  Thus, 33 slots in a spare capacity pool would be available on link 118 for new service connections col 7 lines 45-67); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan-Ganapathi-Siddiqui in light of Bezoza in order to provide a method and a system for restoring communications in a network in which a connection setup message is received for a restoration connection in a link of the network, and communication capacity for the restoration connection is allocated from one of a common pool of communication capacity and a pool of pre-allocated communication capacity for future growth (Bezoza col 4 lines 45-60).




further comprising: allocating a capacity to the first connection based on the request (¶15-19 fig. 1 clients 101A-101N coupled to a server farm 102 that includes servers 103A-103N, via a network 104, server load balancer 105 distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing, ¶15 ActiveConnections vector holds the current number of client requests 
being serviced by each of the servers in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (determining a new capacity) for each scenario (for one or more connections) where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305(current capacities)) with the variable DesiredVector (total capacity))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan in light of Ganapathi in order to provide a server load balancer 105 that distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing (i.e., optimize resource utilization, maximize throughput, minimize response time and avoid overload) among servers 103. (Ganapathi ¶19).

Regarding Claim 23

Subbarayan-Ganapathi-Siddiqui-Primak teaches:

The method of claim 20.

Subbarayan-Ganapathi-Siddiqui-Primak does not teach:

The method of claim 22, further comprising: determining a spare capacity of the server based on the total capacity and the current capacities of the existing connections; and 



Bezoza teaches:

The method of claim 22, further comprising: determining a spare capacity of the server based on the total capacity and the current capacities of the existing connections (col 2 lines 25-50 Suppose that the total capacity pool for link 118 is also 48 slots.  Connection 131 would use 12 slots of the total capacity and connection 132 would use 3 slots of the total capacity for a total of 15 slots in a service capacity pool.  Thus, 33 slots in a spare capacity pool would be available on link 118 for new service connections col 7 lines 45-67); and 


wherein determining the new capacity for the one or more further connections and for each existing connection to the server further comprises: calculating the new capacity for the one or more further connections and for each existing connection based on the request and the spare capacity (col 2 lines 25-50 Suppose that the total capacity pool for link 118 is also 48 slots.  Connection 131 would use 12 slots of the total capacity and connection 132 would use 3 slots of the total capacity for a total of 15 slots in a service capacity pool.  Thus, 33 slots in a spare capacity pool would be available on link 118 for new service connections col 7 lines 45-67).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan-Ganapathi-Siddiqui-Primak in light of Bezoza in order to provide a method and a system for restoring communications in a network in which a connection setup message is received for a restoration connection in a link of the network, and communication capacity for the restoration connection is allocated from one of a common pool of communication capacity and a pool of pre-allocated communication capacity for future growth (Bezoza col 4 lines 45-60).



13 is rejected under 35 U.S.C. 103 as being unpatentable over Subbarayan-Ganapathi-Siddiqui-Primak as applied to claim 1 above, and further in view of Tang (US 10412022 B1)

Regarding Claim 13
Subbarayan-Ganapathi-Siddiqui-Primak does not teach:

The method of claim 1, further comprising: notifying one or more clients associated with the new capacity. 

Tang teaches:

The method of claim 1, further comprising: notifying one or more clients associated with the new capacity (col 30 lines 20-40 scaling service, calculates a new capacity based on the current capacity and the scaling policy, determines the scalable resource service endpoint to which to send the new capacity, sends the new capacity, and determines that the scaling has been successfully performed). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan-Ganapathi-Siddiqui-Primak in light of Tang in order to provide a versatile scaling service of a computing resource service provider that utilizes an application programming interface management interface to provide dynamic scaling services to other services that may not themselves be provided or supported by the computing resource service provider (Tang col 1 lines 55-67).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Subbarayan-Ganapathi-Siddiqui-Primak as applied to claim 1 above, and further in view of Kumar (US 2020/0014704 A1).
Regarding Claim 14

Subbarayan-Ganapathi-Siddiqui-Primak does not teach:

The method of claim 1, further comprising: updating a record of connections to the server with the new capacity



The method of claim 1, further comprising: updating a record of connections to the server with the new capacity (¶40 the server capacity data structure 320 can be updated (e.g., by the server tracking component 310) with the new capacity computed) 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbarayan-Ganapathi-Siddiqui-Primak in light of Kumar in order to obtain available capacity information for respective ones of servers based on loading information obtained from the respective ones of the servers, and assigning, by the device, a task to a selected server of the servers based on the available capacity information for the 
respective ones of the servers (Kumar ¶5).

























Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        01/14/2022